*703Based upon the evidence presented before the agency, we cannot say that the denial of petitioner’s application for Emergency Assistance for Adults was arbitrary or capricious (see, Social Services Law § 303 [1] [m]; 18 NYCRR 397.5 [1] [2]).
Petitioner contends for the first time in this proceeding that the local agency gave him inadequate notice of the denial of benefits. As this issue was not raised before the agency, it has not been preserved for this court’s review. In any event, the notice was adequate (see, Matter of Schevchik v Blum, 89 AD2d 680; Matter of Herring v Blum, 68 AD2d 64).
We have considered such other of petitioner’s contentions as have been preserved for our review and find them to be lacking in merit. Lazer, J. P., Gibbons, O’Connor and Weinstein, JJ., concur.